        Case 3:18-cv-02615-AGT Document 230 Filed 07/26/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  MAURO BOTTA,                                      Case No. 18-cv-02615-AGT
                Plaintiff,
                                                    JUDGMENT
          v.

  PRICEWATERHOUSECOOPERS LLP,
                Defendant.

       Based on the Court’s findings of fact and conclusions of law (dkt. 228), judgment is entered

in favor of PricewaterhouseCoopers LLP on all claims.



       IT IS SO ORDERED.

Dated: July 26, 2021
                                             ______________________________________
                                             Alex G. Tse
                                             United States Magistrate Judge
